Citation Nr: 0818860	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial compensable rating for perforated 
left eardrum with left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.

This matter was previously before the Board in April 2007 and 
was remanded for further development.  Based on a July 2007 
VA examination report, a December 2007 rating decision 
granted service connection for left ear hearing loss related 
to the veteran's service-connected left ear perforated 
eardrum.  A noncompensable evaluation was assigned for the 
veteran's service-connected left ear perforated eardrum with 
left ear hearing loss based on objective testing performed at 
the July 2007 VA examination.  The appeal was then returned 
to the Board for further appellate consideration.


FINDING OF FACT

In a signed statement received in January 2008, prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the veteran that he wished to 
withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

Legal criteria and analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a) (2007).

In a written statement received by the Board on January 28, 
2008, the veteran withdrew his appeal seeking an initial 
compensable rating for his perforated left eardrum with left 
ear hearing loss.  The veteran had signed the document and 
dated it January 22, 2008.  The document also contains the 
veteran's claims file number on it. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issue on appeal, and that the appeal of the issue 
must be dismissed without prejudice.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter. 


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


